Citation Nr: 0933950	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-16 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) educational assistance benefits in the amount of 
$16,131.87 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which retroactively terminated the 
Veteran's educational assistance benefits which resulted in 
the creation of an overpayment.

The Board notes that while some statements from the Veteran's 
representative appear to indicate that the Veteran was 
provided with a hearing on September 14, 2007, no transcript 
of that hearing is on file.  Nevertheless, upon remand, the 
RO should make an attempt to determine whether the Veteran 
has received any previous VA hearings, and if so, to make 
sure those transcripts have been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue was previously remanded by the Board in November 
2006.  At that time, the issue was remanded because the 
Veteran's representative had indicated that his substantive 
appeal was not complete, and because there was some confusion 
as to what sort of hearing he wanted to have before the 
Board.  It appears that the Veteran's representative 
repeatedly requested a "group" hearing for all the Veterans 
he represented, and was repeatedly told that was not an 
option.  As such, this issue was remanded so that the Veteran 
and his representative could complete his substantive appeal, 
and to determine what sort of hearing the Veteran and his 
represented wanted, if any.  Since that appeal, the Veteran 
and his representative were sent several letters requesting 
that they clarify the sort of hearing they were requesting.  
The latest letter was sent in February 2009, requesting that 
the Veteran return the letter after circling the sort of 
hearing he wanted.  The Veteran returned the letter, having 
circled the selection which indicated that he wanted a 
videoconference hearing held at the regional office in 
Manilla.

As such, the Board must remand this claim in order that the 
Veteran may be scheduled for a videoconference hearing.  See 
38 C.F.R. § 20.704 (2008). 

The Board regrets the additional delay in adjudicating the 
Veteran's claim that this remand will create.  However, this 
remand is necessary to ensure that the appellant receives all 
consideration due him under the law.

Accordingly, the case is remanded to the AMC/RO for the 
following action:

The AMC/RO should transfer the Veteran's claims files to 
the jurisdiction of the Manilla, Philippines, RO and 
that RO should schedule the Veteran for a 
videoconference hearing before a Veterans Law Judge at 
the RO. 

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until she receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




